Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-163632 Pricing Supplement to the Prospectus dated January11, 2010 and the Prospectus Supplement dated January11, 2010 Royal Bank of Canada Buffered Equity Index-Linked Notes Due April 23, 2012 (Linked to the S&P 500® Index) The notes do not bear interest.The notes are senior unsecured debt securities issued by Royal Bank of Canada.The amount that you will be paid on your notes on the maturity date (April 23, 2012, subject to adjustment) is based on the performance of the S&P 500® Index as measured from the trade date (October 15, 2010) to the valuation date (April 16, 2012, subject to adjustment). If the index return (defined below) is less than -15.00%, you could lose all or a substantial portion of your investment in the notes.Additionally, the amount you may receive on your notes at maturity is subject to a maximum settlement amount of $1,180. To determine your payment at maturity, we will first calculate the percentage increase or decrease in the final index level (determined on the valuation date, subject to adjustment) from the initial index level (1,168.30), which we refer to as the index return.The index return may reflect a positive return (based on any increase in the index level over the life of the notes) or a negative return (based on any decrease in the index level over the life of the notes).On the maturity date, for each $1,000 face amount of your notes: · If the index return is positive (the final index level is greater than the initial index level), you will receive an amount in cash equal to the sum of:(i) $1,000 plus (ii) the product of $1,000 times the index return, subject to the maximum settlement amount; · If the index return is zero or negative but not below -15.00% (the final index level is equal to or less than the initial index level but not by more than 15.00%), you will receive an amount in cash equal to $1,000; or · If the index return is negative and is below -15.00% (the final index level is less than the initial index level by more than 15.00%), you will receive an amount in cash equal to the sum of: (i) $1,000 plus (ii) the product of (a) approximately 1.1765 times (b) the sum of the index return plus 15.00% times (c) $1,000.This amount will be less than $1,000. The amount you will be paid on your notes on the maturity date will not be affected by the closing level of the index on any day other than the valuation date.You could lose your entire investment in the notes.A percentage decrease of more than 15.00% between the initial index level and the final index level will reduce the payment you will receive, if any, on the maturity date below the face amount of the notes, and could potentially be $0.Further, the maximum payment that you could receive on the maturity date with respect to each $1,000 face amount note is limited to the maximum settlement amount of $1,180.In addition, the notes do not pay interest, and no other payments on the notes will be made prior to the maturity date.The notes also will not be listed on any securities exchange. Your investment in the notes involves certain risks.In particular, assuming no changes in market conditions or our creditworthiness and any other relevant factors, the value of the notes on the trade date (as determined by reference to pricing models used by Goldman, Sachs & Co. and taking into account our credit spreads) is, and the price you may receive for the notes may be, significantly less than the price to the public set forth below.See “Risk Factors” beginning on page PS-9 of this pricing supplement to read about certain factors that you should consider before investing in the notes. Issue Date: October 22, 2010 Underwriting Discount: 0.25% of the face amount Issue Price: 100% of the face amount Net Proceeds to Us: 99.75% of the face amount Price to the Public: 100% of the face amount The issue price, price to the public, underwriting discount and net proceeds listed above relate to the notes we sell initially.We may decide to sell additional notes after the trade date but prior to the issue date, at an issue price, price to the public, underwriting discount and net proceeds that differ from the amounts set forth above. None of the Securities and Exchange Commission, any state securities commission or any other regulatory body has approved or disapproved of the notes or passed upon the accuracy of this pricing supplement.Any representation to the contrary is a criminal offense. The notes will not constitute deposits that are insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation or any other Canadian or U.S. governmental agency or instrumentality. “Standard & Poor’s”, “S&P”, “S&P 500®” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and have been licensed for use by Royal Bank of Canada.The notes are not sponsored, endorsed, sold or promoted by Standard & Poor’s and Standard & Poor’s does not make any representation regarding the advisability of investing in the notes. GOLDMAN, SACHS & CO.
